          Case 1:19-cv-08905-JGK Document 35 Filed 06/02/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 INTERNATIONAL REFUGEE
 ASSISTANCE PROJECT,

                                Plaintiff,

                – versus –                                No. 1:19-cv-08905-JGK

 UNITED STATES CITIZENSHIP
 AND IMMIGRATION SERVICES;
 and UNITED STATES
 DEPARTMENT OF STATE,

                                Defendants.



                                       Joint Status Report
       Pursuant to the parties representation to the Court that they would file a joint status report
on May 26, 2020, see ECF No. 32, and pursuant to Defendant United States Citizenship and
Immigration Services (“USCIS”)’s request for a one-week extension on the joint status report, see
ECF No. 33, Plaintiff International Refugee Assistance Project (“IRAP”) and Defendant USCIS
hereby submit this Joint Status Report.

   I.      Background

       In January 2020, USCIS provided IRAP with a Refugee Affairs Division Officer Training
Course agenda. On February 7, IRAP provided USCIS with a list of first, second, and third priority
documents it identified based on that agenda, and USCIS has been processing and producing
documents based on those newly identified priority documents. The initial production of priority
documents was supposed to occur in March 2020. See ECF No. 28. However, in light of the
COVID-19 pandemic’s effect on USCIS’s operations, USCIS requested, and Plaintiff did not
oppose, a one-month extension of processing and production deadlines, which the Court
granted. See ECF No. 32. USCIS’s first production of priority documents occurred on April 17.
The parties agreed they would provide a joint status report to the Court on May 26, 2020, see id.,
and USCIS requested a one-week extension on the report, which Plaintiff did not oppose. See ECF
No. 33. USCIS’s second production of priority documents occurred on June 1.

   II.     Current Status

USCIS’s Position
        USCIS indicated in prior joint status report that the three categories of newly identified
priority documents consisted of 558 pages. See ECF No. 28. However, the previous page count
         Case 1:19-cv-08905-JGK Document 35 Filed 06/02/20 Page 2 of 3



was inaccurate due to a clerical error. In its April 2020 production, USCIS produced 635 pages of
the priority documents. On June 1, 2020, USCIS produced 422 pages of priority documents.
Between the 1057 pages in the April and June productions, USCIS has now completed the
processing and production of the priority one documents. However, USCIS is still working on
processing and producing the priority two and three documents. The page count for the priority
two documents is 53 pages, and the page count for the priority three documents is 59 pages. USCIS
anticipates processing and producing the priority two and three documents in the next monthly
production on July 1, 2020.

       IRAP has also requested that USCIS provide IRAP with the content from the “RAD
Training Document Library,” which was referenced on page USCIS000874 in USCIS’s Second
Production. USCIS is currently looking into this request. Any information that is produced in
connection with the “RAD Training Document Library” would need to go through USCIS’s
standard processing and production approval process, the same as all other documents, and any
pages would count towards the 500/pages per month of USCIS processing.

       As explained in earlier letters, after USCIS has completed the processing and production
of the priority documents, and after IRAP has an opportunity to review the produced priority
documents, the parties will confer regarding the remainder of the USCIS production.

IRAP’s Position
        IRAP has sought to streamline production of documents responsive to its request, but those
efforts have been undermined by USCIS.
        In February, USCIS began processing the priority documents that IRAP identified, and
represented that because the total page count of all three categories of priority documents was 558
pages and USCIS’s processing rate is 500 pages per month, production of the priority documents
would be complete by April. See ECF No. 28. However, due to the pandemic, the Court granted
USCIS a one-month extension of its production deadlines. See ECF No. 32. On May 18, the date
of the scheduled May production, USCIS informed IRAP of another delay in production which it
attributed to the added layer of DHS HQ review. See ECF No. 17 (discussing the second layer of
DHS HQ Privacy review mandated by the White House). On May 26, still not having completed
its May production, USCIS requested a one-week extension of the joint status report “to allow
USCIS to complete its May production of priority documents, IRAP to review the documents once
they have been produced, and to allow the parties additional time to confer regarding IRAP’s
document requests.” ECF No. 33. However, USCIS continued to delay production until June 1,
the eve of filing this status report. Yesterday USCIS also informed IRAP that its total page count
for the priority documents was inaccurate1 and that it will now take yet another production cycle—
until July—to complete production of the priority documents IRAP identified in February.
       IRAP has attempted to pursue other productive avenues of identifying priority documents
within the request but has faced additional delay. In March, the parties informed the Court that

1
 Defendant Department of State also communicated yesterday that it had reported an inaccurately
low total page count for responsive documents to IRAP, which IRAP relied on in agreeing to a
low production rate. See ECF No. 34.
            Case 1:19-cv-08905-JGK Document 35 Filed 06/02/20 Page 3 of 3



“IRAP identified another potential source of priority documents to narrow the request and
streamline production, which USCIS is currently investigating”, ECF No. 28, which was in
reference to the RAD Training Document Library. Despite multiple inquiries, USCIS has still
reported no progress on what it committed to investigating months ago.
       Because of these successive delays, IRAP has not had an opportunity to review the full set
of priority documents it identified months ago and thus the parties have not been able to
meaningfully confer regarding the trajectory of the remainder of USCIS’s production in this case.
IRAP hopes to see significant progress on these issues in the next 30 days, but if not, it will seek
the Court’s assistance.

   III.      Next Status Report

          The parties propose they submit the next joint status report on July 15, 2020.



Dated: June 2, 2020                                 Respectfully submitted,


 GEOFFREY S. BERMAN                                  /s/ Kathryn C. Meyer
 United States Attorney                              Kathryn C. Meyer
 Southern District of New York                       Mariko Hirose
                                                     International Refugee Assistance Project
 By: /s/ Rebecca R. Friedman                         One Battery Park Plaza
 REBECCA R. FRIEDMAN                                 Fourth Floor, IRAP
 Assistant United States Attorney                    New York, NY, 10004
 86 Chambers Street, Third Floor                     Tel: (516) 838-1975
 New York, New York 10007                            kmeyer@refugeerights.org
 Tel.: (212) 637-2614                                mhirose@refugeerights.org
 Fax: (212) 637-2686
 rebecca.friedman@usdoj.gov                          Justin B. Cox (pro hac vice)
                                                     International Refugee Assistance Project
                                                     PO Box 170208
                                                     Atlanta, GA, 30317
                                                     Tel: (516) 701-4233
                                                     jcox@refugeerights.org
